Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 10 Dec 2014. The changes and remarks disclosed therein have been considered. Claims 8, 10-20 have been cancelled by the amendment. Claims 1-7, 9 have been amended. New Claims 21-32 have been added. Therefore, claims 1-7, 9 and 21-32 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko PG PUB 20060273366 (hereinafter Ko), in view of SEIDEL PG PUB 20200043938 (hereinafter SEIDEL).
	
Regarding independent claim 1, Ko teaches an apparatus, comprising: 
a first structure (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) comprising metal ([0076] of Ko, “… second lower electrode film 125 is formed using iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au)…”), wherein the first structure has a first lattice constant (lattice constant of metals in [0076] of Ko, e.g., lattice constant of Pd is 3.86A); 
a second structure (140 in figure 4D of Ko) comprising metal ([0083] of Ko, “…upper electrode layer 140 is formed using iridium, platinum, ruthenium, palladium, gold…”), wherein the second structure has the first lattice constant (lattice constant of metals in [0083] of Ko, e.g., lattice constant of Pd is 3.86A) or a second lattice constant (lattice constant of metals in [0083] of Ko, e.g., lattice constant of Pd is 3.86A); and 
a third structure (135 in figure 4D of Ko) comprising ferroelectric material, wherein the third structure is between and adjacent to the first and second structures (figure 4D of Ko), wherein the third structure has a third lattice constant (lattice constant of ferroelectric material).
Ko further teaches in [0081] that ferroelectric layer can be formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2). But Ko does not teach wherein the ferroelectric material comprises a hafnium or zirconium based oxide doped with one or more of lanthanum, gadolinium, or strontium, and wherein the first and second lattice constants are smaller less than the third lattice constant. 
SEIDEL teaches in abstract and [0008] a ferroelectric material which could be used in ferroelectric capacitor. Specifically, SEIDEL teaches “ferroelectric interlayer can be embodied from or at least comprise hafnium oxide (HfO.sub.2) doped with … strontium…one or a plurality of rare earth elements, that is to say …lanthanum…gadolinium… and zirconium oxide doped with silicon, aluminium…strontium…one or a plurality of rare earth elements, that is to say … yttrium, gadolinium”.
It would have been obvious to a person having skills in the art to have modified the ferroelectric material of Ko with ferroelectric materials like hafnium or zirconium based oxide doped with one or more of lanthanum, gadolinium, or strontium as taught by SEIDEL, and wherein the first lattice constant of metals in [0083] of Ko, e.g., lattice constant of Pd is 3.86A) and second lattice constants (lattice constant of metals in [0083] of Ko, e.g., lattice constant of Pd is 3.86A) are smaller less than the third lattice constant (lattice constant of ferroelectric in [0008] of SEIDEL, e.g., lattice constant of HfO.sub.2 is 5.0-5.1 A, ZrO.sub.2 is 5.1), since this is merely an alternative ferroelectric material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.

Regarding claim 2, the combination of Ko and SEIDEL teaches the apparatus of claim 1, further comprising a fourth structure (120 in figure 4D of Ko) adjacent to the first structure (125 in figure 4D of Ko), wherein the fourth structure (120 in figure 4D of Ko) comprises a barrier material, comprising Ta and N ([0075] of Ko, “…electrode film 120 is formed using titanium aluminum nitride (TiAlN)...”)  

Regarding claim 3, the combination of Ko and SEIDEL teaches the apparatus of claim 2, further comprising a fifth structure (115 in figure 4D of Ko) adjacent to the fourth structure such that the fourth structure (120 in figure 4D of Ko) is between the first (125 in figure 4D) and fifth structures (115 in figure 4D of Ko), wherein the fifth structure (115 in figure 4D of Ko) comprises one or more of: Cu ([0071] of Ko, “…tungsten (W), aluminum (Al), copper (Cu)...”) Al, graphene, carbon nanotube, Au, Co.  Ti, or N.  

Regarding claim 4, the combination of Ko and SEIDEL teaches the apparatus of claim 1, wherein the first (lattice constant of metals in [0076] of Ko, e.g., lattice constant of Pd is 3.86A) and second lattice constants (lattice constant of metals in [0083] of Ko, e.g., lattice constant of Pd is 3.86A) are less than 5 Angstroms.  

Regarding claim 5, the combination of Ko and SEIDEL teaches the apparatus of claim 1, wherein the first structure (125 in figure 4D of Ko, [0076] of Ko, “… second lower electrode film 125 is formed using iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au)…”), is directly on the third structure (135 in figure 4D of Ko), the metal of the first structure comprising one of TiN, TaN, Mo, Pt, W, Al, Pd, Ag, or Au ([0076] of Ko, “… second lower electrode film 125 is formed using iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au)…”), ferroelectric material includes one or more of: Hf or Zr ([0008] of SEIDEL).  

Regarding claim 6, the combination of Ko and SEIDEL teaches the apparatus of claim 5, wherein the metal of the first structure (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) comprises TaN ([0075] of Ko, “…the first lower electrode film 120 is formed using … tantalum nitride (TaN)…”). 

Regarding claim 7, the combination of Ko and SEIDEL teaches the apparatus of claim 1, wherein the metal of the first structure (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) comprises W ([0075] of Ko, “…the first lower electrode film 120 is formed using…tungsten nitride…”)

Regarding claim 9, the combination of Ko and SEIDEL teaches the apparatus of claim 1, further comprising: 
a transistor (transistor indicated in [171] of Ko) coupled to a bit-line (539 in figure 10E of Ko, [0171] of Ko, “…a bit line 539…”) and a word-line (wire connecting to gate 515 in figure 10A/B of Ko, [171] of Ko, “… transistors includes the gate structure 515…”); and a capacitor (580 in figure 10E of Ko, [0198] of Ko, “…ferroelectric capacitor 580 includes the lower electrode 569, the ferroelectric layer pattern 572 and the upper electrode 575…”) over the bit-line (COB), wherein the COB (580 in figure 10E of Ko) is coupled to ground (when device is off line or in idle state) and the transistor (transistor indicated in [171] of Ko), and wherein the COB comprises the first structure ([0198] of Ko, “…ferroelectric capacitor 580 includes the lower electrode 569…”), the second structure ([0198] of Ko, “…ferroelectric capacitor 580 includes … the upper electrode 575…”), and the third structure (572 in figure 10E of Ko). 
  
Regarding independent claim 21, the combination of Ko and SEIDEL teaches an apparatus, comprising: 
a first electrode (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) comprising metal ([0076] of Ko, “… second lower electrode film 125 is formed using iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au)…”); 
a second electrode (140 in figure 4D of Ko) comprising metal ([0083] of Ko, “…upper electrode layer 140 is formed using iridium, platinum, ruthenium, palladium, gold…”); and 
a ferroelectric material (material in 135 in figure 4D of Ko replaced by ferroelectric material in  [0008] of SEIDEL) between the first and second electrodes, the ferroelectric material comprising a zirconium based oxide doped with one of silicon, aluminum, yttrium, gadolinium, or strontium ([0008] of SEIDEL, “…ferroelectric interlayer can be embodied from or at least comprise hafnium oxide (HfO.sub.2) doped with … strontium…one or a plurality of rare earth elements, that is to say …lanthanum…gadolinium… and zirconium oxide doped with silicon, aluminium…strontium…one or a plurality of rare earth elements, that is to say … yttrium, gadolinium…”).  

Regarding claim 22, the combination of Ko and SEIDEL teaches the apparatus of claim 21, wherein the first electrode (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) is directly on the ferroelectric material, the first electrode (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) comprising one of TiN, TaN, Mo, Pt, W, Al, Pd, Ag, or Au ([0076] of Ko, “… second lower electrode film 125 is formed using iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au)…”).  

Regarding claim 23, the combination of Ko and SEIDEL teaches the apparatus of claim 22, wherein the first electrode (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) comprises TaN ([0075] of Ko, “…the first lower electrode film 120 is formed using … tantalum nitride (TaN)…”). 
  
Regarding claim 24, the combination of Ko and SEIDEL teaches the apparatus of claim 22, wherein the first electrode (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) comprises W ([0075] of Ko, “…the first lower electrode film 120 is formed using…tungsten nitride…”)

Regarding claim 25, the combination of Ko and SEIDEL teaches the apparatus of claim 21, wherein the metal of the first electrode has a first lattice constant (lattice constant of metals in [0076] of Ko), the metal of the second electrode has the first lattice constant (lattice constant of metals in [0083] of Ko) or a second lattice constant (lattice constant of metals in [0083] of Ko), and the ferroelectric material ([0008] of SEIDEL) has a third lattice constant less than each of the first and second lattice constants (this limitation draws to the inherent material property).  

Regarding claim 26, the combination of Ko and SEIDEL teaches the apparatus of claim 21, further comprising: 
a transistor (transistor indicated in [171] of Ko) coupled to a bit-line (539 in figure 10E of Ko, [0171] of Ko, “…a bit line 539…”) and a word-line (wire connecting to gate 515 in figure 10A/B of Ko, [171] of Ko, “… transistors includes the gate structure 515…”); and 
a capacitor (580 in figure 10E of Ko, [0198] of Ko, “…ferroelectric capacitor 580 includes the lower electrode 569, the ferroelectric layer pattern 572 and the upper electrode 575…”) over the bit-line (COB), wherein the COB (580 in figure 10E of Ko, [0198] of Ko, “…ferroelectric capacitor 580 includes the lower electrode 569, the ferroelectric layer pattern 572 and the upper electrode 575…”) is coupled to ground (when device is off line or in idle state) and the transistor (transistor indicated in [171] of Ko), and wherein the COB comprises the first electrode ([0198] of Ko, “…ferroelectric capacitor 580 includes the lower electrode 569…”), the second electrode ([0198] of Ko, “…ferroelectric capacitor 580 includes … the upper electrode 575…”), and the ferroelectric material (572 in figure 10E of Ko replaced by ferroelectric material in  [0008] of SEIDEL).  

Regarding independent claim 27, the combination of Ko and SEIDEL teaches an apparatus, comprising: 
a first electrode (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) comprising metal ([0076] of Ko, “… second lower electrode film 125 is formed using iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au)…”); 
a second electrode (140 in figure 4D of Ko) comprising metal ([0083] of Ko, “…upper electrode layer 140 is formed using iridium, platinum, ruthenium, palladium, gold…”); and 
a ferroelectric material (material in 135 in figure 4D of Ko replaced by ferroelectric material in  [0008] of SEIDEL) between the first and second electrodes, the ferroelectric material comprising a hafnium based oxide doped with one or more of lanthanum, gadolinium, or strontium ([0008] of SEIDEL, “…ferroelectric interlayer can be embodied from or at least comprise hafnium oxide (HfO.sub.2) doped with … strontium…one or a plurality of rare earth elements, that is to say …lanthanum…gadolinium… and zirconium oxide doped with silicon, aluminium…strontium…one or a plurality of rare earth elements, that is to say … yttrium, gadolinium…”).  

Regarding claim 28, the combination of Ko and SEIDEL teaches the apparatus of claim 27, wherein the first electrode (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) is directly on the ferroelectric material, the first electrode comprising one of TiN, TaN, Mo, Pt, W, Al, Pd, Ag, or Au ([0075] of Ko, “…the first lower electrode film 120 is formed using … tantalum nitride (TaN)…”). 

Regarding claim 29, the combination of Ko and SEIDEL teaches the apparatus of claim 28, wherein the first electrode comprises TaN ([0075] of Ko, “…the first lower electrode film 120 is formed using … tantalum nitride (TaN)…”). 
  
Regarding claim 30, the combination of Ko and SEIDEL teaches the apparatus of claim 28, wherein the first electrode (125 in figure 4D of Ko or combination of 120/125 in figure 4D of Ko) comprises W ([0075] of Ko, “…the first lower electrode film 120 is formed using…tungsten nitride…”)
 
Regarding claim 31, the combination of Ko and SEIDEL teaches the apparatus of claim 27, further comprising an interconnect coupled to the first or second electrode, the interconnect comprising one or more of: Cu, Al, graphene, carbon nanotube, Au, Co, Ti, or N ([0190] of Ko teaches hardmask 560 is formed on top of electrode 557, “…the first hard mask is formed using strontium ruthenium oxide (SRO), strontium titanium oxide (STO), lanthanum nickel oxide (LNO), calcium ruthenium oxide (CRO), silicon nitride, silicon oxynitride...”)  

Regarding claim 32, the combination of Ko and SEIDEL teaches the apparatus of claim 27, further comprising: 
a transistor (transistor indicated in [171] of Ko) coupled to a bit-line (539 in figure 10E of Ko, [0171] of Ko, “…a bit line 539…”) and a word-line (wire connecting to gate 515 in figure 10A/B of Ko, [171] of Ko, “… transistors includes the gate structure 515…”); and 
a capacitor (580 in figure 10E of Ko, [0198] of Ko, “…ferroelectric capacitor 580 includes the lower electrode 569, the ferroelectric layer pattern 572 and the upper electrode 575…”) over the bit-line (COB), wherein the COB (580 in figure 10E of Ko, [0198] of Ko, “…ferroelectric capacitor 580 includes the lower electrode 569, the ferroelectric layer pattern 572 and the upper electrode 575…”) is coupled to ground (when device is off line or in idle state) and the transistor (transistor indicated in [171] of Ko), and wherein the COB comprises the first electrode ([0198] of Ko, “…ferroelectric capacitor 580 includes the lower electrode 569…”), the second electrode ([0198] of Ko, “…ferroelectric capacitor 580 includes … the upper electrode 575…”), and the ferroelectric material (572 in figure 10E of Ko replaced by ferroelectric material in  [0008] of SEIDEL).  

Response To Arguments
The Applicant' arguments and amendment have been fully considered. A new ground rejection is raised necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941. The examiner can normally be reached M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOCHUN L CHEN/Primary Examiner, Art Unit 2824